DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Preliminary Amendment filed on May 25, 2020, in which claims 21-31 have been canceled.  Accordingly, claims 1-20 are currently pending and being presented for examination.
Status of Claims
3.	Claims 1-20 are pending, of which claims 1-4, 8-10 and 18-20 are rejected under 35 U.S.C. 101.  Claim 20 is also rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).  Claims 1-20 are also subject to a provisional Double Patenting rejection.
Priority
4.	Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 
Information Disclosure Statement
5.	The information disclosure statements, filed May 25, 2020, November 5, 2020 and November 24, 2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been placed in the application file, and the information referred to therein has been considered as to the merits.
Claim Objections
6.	Claim 14 is objected to because of the following informalities:  Claim 14 appears to be in Original form, but the status fails to indicate Claim 14 as being (Original).  As required by 37 C.F.R. 1.121, amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated subsection (c), except when the claim is being canceled.  Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application.  The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application.  In the claim listing, the status of every claim must be .  Appropriate correction is required.
Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):	(f) Element in Claim for a Combination. – An element in a claim for a 	combination may be expressed as a means or step for performing a specified 	function without the recital of structure, material, or acts in support thereof, and 	such claim shall be construed to cover the corresponding structure, material, or 	acts described in the specification and equivalents thereof.
8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a collecting module configured to collect machine performance data, network characteristics data, and quality monitoring data of service nodes according to a fixed cycle;” “a processing module configured to determine an eigenvalue based on the machine performance data and the network characteristics data, to determine target quality data based on the quality monitoring data, and to use the eigenvalue and the target quality data to establish a training dataset;” and “a training module configured to use the training dataset to construct the service quality assessment model,” in claim 20.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):	(b)  CONCLUSION.—The specification shall conclude with one or more claims 	particularly pointing out and distinctly claiming the subject matter which the 	inventor or a joint inventor regards as the invention.
11.	Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
	Regarding claim 20, as discussed above, at least the claim limitations “a collecting module configured to collect machine performance data, network characteristics data, and quality monitoring data of service nodes according to a fixed cycle;” “a processing module configured to determine an eigenvalue based on the machine performance data and the network characteristics data, to determine target quality data based on the quality monitoring data, and to use the eigenvalue and the target quality data to establish a training dataset;” and “a training module configured to use the training dataset to construct the service quality assessment model,” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to adequately disclose or otherwise clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.	While paragraphs [00102]-[00103], with reference to FIG. 5 of instant Specification, discuss an exemplary “training apparatus for the service quality assessment model,” nonetheless the instant Specification is devoid of the requisite detail required for each of the claimed functional limitations.  Specifically, for example, paragraph [00102] recites, “FIG. 5 illustrates a block diagram of an exemplary training apparatus for the service quality assessment model according to disclosed embodiments. The apparatus may be configured at the model training node or may be the model training node itself. The apparatus may include a collecting module 501, a processing module 502, and a training module 503” (Recited from paragraph [00102] of instant Specification).	In addition, paragraph [00103] recites, “The collecting module 501 is configured to collect the machine performance data, the network characteristics data, and the quality monitoring data of the service nodes according to the fixed cycle. The processing module 502 is configured to determine the eigenvalue based on the machine performance data and the network characteristics data. The processing module 502 is further configured to determine the target quality data based on the quality monitoring data. The processing module 502 is further configured to use the eigenvalue and the target quality data to establish the training dataset. The training module 503 is configured to use the training dataset to construct the service quality assessment model” (Recited from paragraph [00103] of instant Specification).	Neither of the above two paragraphs from the Detailed Description adequately discloses or otherwise clearly links or associates the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  Moreover, neither of the above paragraphs of Applicant’s Detailed Description (or any subsequent sections) provides an acceptable algorithm (a detailed series of two or more steps) which describes how the claimed functions of “collect machine performance data, network characteristics data, and quality monitoring data of service nodes according to a fixed cycle” “determine an eigenvalue based on the machine performance data and the network characteristics data,” “determine target quality data based on the quality monitoring data,” and “use the eigenvalue and the target quality data to establish a training dataset;” and “use the training dataset to construct the service quality assessment model,” are achieved.  Indeed, Examiner has searched through the Detailed Description at length and can find no such algorithm describing how the functional limitations are implemented.  To the contrary, the above sections from the Detailed Description merely repeat the claim language, and discuss the disclosed “modules” in terms of function, without disclosing any structural features or indicating how such “modules” are implemented.	Examiner further notes that paragraph [00124] recites, “It should be understood by those skilled in the art that all or a portion of the steps of the above described embodiments may be implemented in hardware or in computer program to instruct relevant hardware. The computer program may be stored in a computer readable storage medium. The storage medium may be a read-only memory, a magnetic disk, or an optical disk, etc.” (Recited from paragraph [00124], with added emphasis).	However, Examiner respectfully submits that while paragraph [00124] of Applicant’s Detailed Description does indicate or otherwise suggest that “all or a portion” (emphasis added) “of the steps of the above described embodiments may be implemented in hardware or in computer program to instruct relevant hardware,” nonetheless, this fails to at least clearly link which specific structural component is responsible for performing each of “collect machine performance data, network characteristics data, and quality monitoring data of service nodes according to a fixed cycle” “determine an eigenvalue based on the machine performance data and the network characteristics data,” “determine target quality data based on the quality monitoring data,” and “use the eigenvalue and the target quality data to establish a training dataset;” and “use the training dataset to construct the service quality assessment model,” as claimed.	As such, if the recited “collecting module,” “processing module” and “training module” of claim 20 are each in fact entirely software implemented components, then they lack any sufficient structure for carrying out their respective functions of “collect machine performance data, network characteristics data, and quality monitoring data of service nodes according to a fixed cycle” “determine an eigenvalue based on the machine performance data and the network characteristics data, target quality data based on the quality monitoring data and use the eigenvalue and the target quality data to establish a training dataset” and “use the training dataset to construct the service quality assessment model”.  The claim thus amounts to pure functional claiming, and the scope of the claim is unclear and indefinite.	Applicants may:	(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or	(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:	(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or	(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):		(a)  IN GENERAL.—The specification shall contain a written description 	of the invention, and of the manner and process of making and using it, in such 	full, clear, concise, and exact terms as to enable any person skilled in the art to 	which it pertains, or with which it is most nearly connected, to make and use the 	same,  and shall set forth the best mode contemplated by the inventor or joint 	inventor of carrying out the invention.
13.	Claim 20 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	As discussed above, independent claim 20 recites the claim limitations “a collecting module configured to collect machine performance data, network characteristics data, and quality monitoring data of service nodes according to a fixed cycle;” “a processing module configured to determine an eigenvalue based on the machine performance data and the network characteristics data, to determine target quality data based on the quality monitoring data, and to use the eigenvalue and the target quality data to establish a training dataset;” and “a training module configured to use the training dataset to construct the service quality assessment model,” without providing any detail as to how the specialized program functions are achieved.	Therefore, the instant Specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how the inventor intended to program the computer (system) to perform all of the claimed functions.  Again, the Detailed Description fails to disclose an algorithm (series of at least two or more specific steps) to demonstrate to one of ordinary skill in the art that the inventor was in possession of the claimed invention at the time of filing.  An original claim may lack written description when the claim defines the invention in functional language specifying a desired result (in this case to use the training dataset to construct the service quality assessment model) but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved.  Simply restating the function recited in the claim language is not sufficient to satisfy the written description requirement.
Claim Rejections - 35 USC § 101
14.	35 U.S.C. 101 reads as follows:	Whoever invents or discovers any new and useful process, machine, 	manufacture, or composition of matter, or any new and useful improvement 	thereof, may obtain a patent therefor, subject to the conditions and requirements 	of this title.
15.	Claims 1-4, 8-10 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a training method for a service quality assessment model applicable for a model training node, comprising: collecting machine performance data, network characteristics data, and quality monitoring data of service nodes according to a fixed cycle; determining an eigenvalue based on the machine performance data and the network characteristics data; determining target quality data based on the quality monitoring data; using the eigenvalue and the target quality data to establish a training dataset; and using the training dataset to construct the service quality assessment model in claim 1.  The limitation of “determining an eigenvalue based on the machine performance data and the network characteristics data,” as drafted, is a process step directed to a mathematical calculation for a value - in this case an eigenvalue - based on two other known pieces of data, machine performance data and network characteristics data.  Thus the claim recites a mathematical concept.  That is, the claim as a whole is directed to mathematical relationships and calculations, falling within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.	This judicial exception is not integrated into a practical application because the claim recites only the mathematical calculation itself, while failing to recite or adequately pinpoint precisely how either the determined eigenvalue or the determined target quality data is being applied, much less how the determined eigenvalue, the determined target quality data or the established training data set is used to construct the service quality assessment model.  The “determining an eigenvalue” limitation is being performed at a high level of generality and fails to be applied for a technical solution or otherwise fails to be arranged for achieving any kind of tangible result.  While independent claim 1 recites an intended use for the determined eigenvalue, nonetheless, again, independent claim 1 is silent with regard to specifically how the eigenvalue is used and/or the role being played in establishing the training dataset and/or constructing the service quality assessment model.  Moreover independent claim 1 is completely silent with regard to the relationship between the determined eigenvalue and the determined target quality data and how each are specifically used, either together or separately, in establishing the training dataset and/or constructing the service quality assessment model.  The claim is directed to an abstract idea.	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of collecting machine performance data, network characteristics data, and quality monitoring data of service nodes according to a fixed cycle is pre-insignificant extra-solution activity.  Likewise, the additional limitations of determining target quality data based on the quality monitoring data, using the eigenvalue and the target quality data to establish a training dataset and using the training dataset to construct the service quality assessment model are post-insignificant extra-solution activities.  The claim is not patent eligible.  The same applies to independent claim 20, which is directed to an apparatus having “modules” that perform the same abstract idea, the modules themselves being recited at a high level of generality.	With respect to dependent claims 2-4, 8-10, 18 and 19, each fails to include additional elements that are sufficient to amount to significantly more than the judicial exception.  As well, dependent claims 2-4, 8-10, 14, 16, 18 and 19 do not integrate the abstract idea into a practical application because they fail to impose any meaningful limits on practicing the abstract idea.  That is, while each of dependent claims 2-4, 8-10, 18 and 19 recite additional limitations that either further narrow the applicability of the service quality assessment model in accordance with a service type, further narrow the machine performance data and network characteristics data, further include a monitoring node sending test signals, determining assessment indicators and corresponding values, further specify using a deep residual neural network to construct the service quality assessment model, further specify the data training set, further specify the relationship between input data and output data established by the service quality assessment model and further specify the model training node, nevertheless, each of dependent claims 2-4, 8-10, 18 and 19 is completely silent with respect to 1) precisely how the calculated eigenvalue is being used and/or applied, 2) precisely how the eigenvalue and target quality data establishes the training dataset, and how each are related in such a process, and 3) precisely how the service quality assessment model is constructed altogether.  The claims fail to provide an inventive concept and are not patent eligible.  This is contrasted with dependent claims 5-7 and 11-17, which either include unconventional additional steps or further pinpoint how the eigenvalue, target quality data and training dataset are used in the construction of the service quality assessment model.
Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 11, 13, 14, 17-19, 21, 24 and 26-28 of copending Application No. 17/043,148, hereinafter “reference application”.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are an obvious variant of claims 1-8, 10, 11, 13, 14, 17-19, 21, 24 and 26-28.
	Claim 1 of the instant Application recites, “A training method for a service quality assessment model applicable for a model training node, comprising:	collecting machine performance data, network characteristics data, and quality monitoring data of service nodes according to a fixed cycle;	determining an eigenvalue based on the machine performance data and the network characteristics data;	determining target quality data based on the quality monitoring data;	using the eigenvalue and the target quality data to establish a training dataset; and	using the training dataset to construct the service quality assessment model”.
	Claim 1 of the reference application recites, “A training method for service quality evaluation models, applied to a model training node, the method comprising:	collecting machine performance data, network characteristic data, and quality monitoring data of a service node according to a fixed cycle;	determining a characteristic value based on the machine performance data and the network characteristic data;	determining a tag based on the quality monitoring data;	building a training set using the characteristic value and the tag; and	training a deep neural network model using the training set to obtain a service quality evaluation model”.
	As readily visible from the plain text, claim 1 of the reference application differs from claim 1 of the instant application only nominally, in that in the reference application, the trained “model” is referred to as a “service quality evaluation model,” as opposed to a “service quality assessment model” being claimed in the instant Application.  As well, while not expressly claimed as an “eigenvalue,” nonetheless the reference application claims a “characteristic value” being determined based on the recited “machine performance data and the network characteristic data”.  Moreover rather than determining “target quality data” as in the instant Application, the reference application claims determining a “tag based on the quality monitoring data,” and expressly recites training a deep neural network model using the training set to obtain a service quality evaluation model.  However, as the reference application is silent with regard to how the recited deep neural network is trained using the training set, and the instant Application likewise indicates that the training set is used to construct the service quality evaluation model, though is equally silent in this regard, patentable weight is not given to this limitation.	Thus it would have been obvious to one of ordinary skill in the art to substitute the “characteristic value” for an “eigenvalue,” the “tag,” for a “target quality data” and to use the training set to obtain a service quality assessment model, thus arriving at the claimed invention of the instant Application such that a service quality assessment model improved predicted quality of service in the network.  One would expect this modification to the reference application to work equally well with the instant application, with only minimal experimentation and reasonable expectation of success.  Therefore, the claims of the instant Application are an obvious variant of the reference application and as such are patentably indistinct under non-statutory obviousness-type Double Patenting.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
18.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For example, Chong (USPGPUB 2021/0218679) discloses a communication method including sending, by a policy control network element, first query information to a data analytics network element, where the first query information is used to obtain service quality information; and receiving, by the policy control network element, first response information sent by the data analytics network element, where the first response information includes the quality information that is of the service and that is requested using the first query information (See Chong, Abstract).  In particular, Chong teaches that a data analytics network element sends at least one group of quality-of-service parameter information of a service to a policy control network element, which correspondingly receives the at least one group of quality-of-service parameter information of the service.  Chong further teaches that each group of quality-of-service parameter information of the service may further include an applicable condition corresponding to the group of quality-of-service parameter information of the service.  The applicable condition may include a time condition and a network parameter condition.  The time condition specifies an interval of time by which to collect the given parameter information.  For instance, the time condition may be divided by hour, such as from 8:00 to 10:00.  Alternatively, the time condition may be divided by day, such as from the first day to the tenth day of each month.  The network parameter conditions reflect network performance data and may include one or more of user-level network performance, device-level network performance, interface-level network performance, or network-level network performance.  For example, the user-level network performance may be a QoS parameter of a single-user service, the device-level network performance may be a capacity of a network device, the access-level network performance may be a latency or a throughput of a network interface, and the network-level network performance may be an end-to-end latency of a network (See Chong, paragraphs [0244], [0248]-[0249] and [0251]-[0252]).  As well, Rifkin (USPGPUB 2020/0250515) discloses systems and methods for improved optimization of machine-learned models.  In particular, Rifkin teaches providing stochastic optimization algorithms that are both faster than widely used algorithms for fixed amounts of computation, and are also able to scale up substantially better as more computational resources become available.  The stochastic optimization algorithms can be used with large batch sizes and in some implementations, can implicitly compute the inverse Hessian of each mini-batch of training data to produce descent directions (See Rifkin, Abstract).  Rifkin particularly teaches computing mini-batch Hessian eigenvalues, noting that over the course of optimization, large negative eigenvalues decrease in magnitude towards zero, while simultaneously, the largest positive eigenvalues continuously increase (almost linearly) over the course of optimization (See Rifkin, paragraph [0083]).  A further prior art reference in Applicant’s field of endeavor is Yokoi (USPGPUB 2017/0132515), disclosing a learning system with storage storing training data and a processor that calculates, based on at least one parameter at a present time and the training data, a differential value for updating the at least one parameter in accordance with backpropagation (See Yokoi, Abstract).
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441